Name: Commission Regulation (EC) NoÃ 1247/2008 of 11Ã December 2008 derogating from Regulations (EC) Nos 2402/96, 2058/96, 2305/2003, 955/2005, 969/2006, 1918/2006, 1964/2006, 1002/2007, 27/2008 and 1067/2008 as regards the dates for lodging import licence applications and issuing import licences in 2009 under the tariff quotas for sweet potatoes, manioc starch, manioc, cereals, rice and olive oil and derogating from Regulations (EC) Nos 382/2008, 1518/2003, 596/2004 and 633/2004 as regards the dates for issuing export licences in 2009 in the beef and veal, pigmeat, egg and poultrymeat sector
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  beverages and sugar;  tariff policy;  processed agricultural produce;  European Union law
 Date Published: nan

 13.12.2008 EN Official Journal of the European Union L 335/35 COMMISSION REGULATION (EC) No 1247/2008 of 11 December 2008 derogating from Regulations (EC) Nos 2402/96, 2058/96, 2305/2003, 955/2005, 969/2006, 1918/2006, 1964/2006, 1002/2007, 27/2008 and 1067/2008 as regards the dates for lodging import licence applications and issuing import licences in 2009 under the tariff quotas for sweet potatoes, manioc starch, manioc, cereals, rice and olive oil and derogating from Regulations (EC) Nos 382/2008, 1518/2003, 596/2004 and 633/2004 as regards the dates for issuing export licences in 2009 in the beef and veal, pigmeat, egg and poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (1), Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (2), and in particular Article 1(1) thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3), and in particular Articles 144(1), 148 and 161(3), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starch (4) lays down specific provisions for lodging import licence applications and issuing import licences for sweet potatoes under quotas 09.4013 and 09.4014 and for manioc starch under quotas 09.4064 and 09.4065. (2) Commission Regulation (EC) No 27/2008 of 15 January 2008 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 98, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand (5) lays down specific provisions for lodging import licence applications and issuing import licences, for the products concerned, under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021. (3) Commission Regulations (EC) Nos 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (6), 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (7) and 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (8) lay down specific provisions for lodging import licence applications and issuing import licences for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125, for barley under quota 09.4126 and for maize under quota 09.4131. (4) Commission Regulations (EC) Nos 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (9), 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (10), 1002/2007 of 29 August 2007 laying down detailed rules for the application of Council Regulation (EC) No 2184/96 concerning imports into the Community of rice originating in and coming from Egypt (11), and 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt (12) lay down specific provisions for lodging import licence applications and issuing import licences for broken rice under quota 09.4079, for rice originating in Bangladesh under quota 09.4517, for rice originating and coming from Egypt under quota 09.4094 and for rice originating in Egypt under quota 09.4097. (5) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (13) lays down specific provisions for lodging import licence applications and issuing import licences for olive oil under quota 09.4032. (6) In view of the public holidays in 2009, derogations should be made, at certain times, from Regulations (EC) Nos 2402/96, 2058/96, 2375/2002, 2305/2003, 955/2005, 969/2006, 1918/2006, 1964/2006, 1002/2007 and 27/2008 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (7) The second subparagraph of Article 12(1) of Commission Regulation (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (14), Article 3(3) of Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector (15), Article 3(3) of Commission Regulation (EC) No 596/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the egg sector (16) and Article 3(3) of Commission Regulation (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (17) provide that export licences are to be issued on the Wednesday following the week in which the licence applications are lodged, provided that the Commission has not taken any particular measure in the meantime. (8) In view of the public holidays in 2009 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Sweet potatoes 1. By way of derogation from Article 3 of Regulation (EC) No 2402/96, applications for import licences for sweet potatoes under quotas 09.4013 and 09.4014 for 2009 may not be lodged before Tuesday 6 January 2009 or after Tuesday 15 December 2009. 2. By way of derogation from Article 8(1) of Regulation (EC) No 2402/96, import licences for sweet potatoes applied for on the date indicated in Annex I hereto under quotas 09.4013 and 09.4014 shall be issued on the date indicated therein, subject to the measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (18). Article 2 Manioc starch 1. By way of derogation from the first paragraph of Article 9 of Regulation (EC) No 2402/96, applications for import licences for manioc starch under quotas 09.4064 and 09.4065 for 2009 may not be lodged before Tuesday 6 January 2009 or after Tuesday 15 December 2009. 2. By way of derogation from Article 13(1) of Regulation (EC) No 2402/96, import licences for manioc starch applied for on the date indicated in Annex II hereto under quotas 09.4064 and 09.4065 shall be issued on the date indicated therein, subject to the measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006. Article 3 Manioc 1. By way of derogation from Article 8(1) of Regulation (EC) No 27/2008, applications for import licences for manioc under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 for 2009 may not be lodged before Monday 5 January 2009 or after 13:00 (Brussels time) on Wednesday 16 December 2009. 2. By way of derogation from Article 8(4) of Regulation (EC) No 27/2008, import licences for manioc applied for on the dates indicated in Annex III hereto under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 shall be issued on the date indicated therein, subject to the measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 4 Cereals 1. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, the first period for lodging applications for import licences for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125 for 2009 shall not start until 1 January 2009. Such applications may not be lodged after 13:00 (Brussels time) on Friday 11 December 2009. 2. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, the first period for lodging applications for import licences for barley under quota 09.4126 for 2009 shall not start until 1 January 2009. Such applications may not be lodged after 13:00 (Brussels time) on Friday 11 December 2009. 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, the first period for lodging applications for import licences for maize under quota 09.4131 for 2009 shall not start until 1 January 2009. Such applications may not be lodged after 13:00 (Brussels time) on Friday 11 December 2009. Article 5 Rice 1. By way of derogation from the third subparagraph of Article 2(1) of Regulation (EC) No 2058/96, the first period for lodging applications for import licences for broken rice under quota 09.4079 for 2009 shall not start until 1 January 2009. Such applications may not be lodged after 13:00 (Brussels time) on Friday 11 December 2009. 2. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, the first period for lodging applications for import licences for rice originating in Bangladesh under quota 09.4517 for 2009 shall not start until 1 January 2009. Such applications may not be lodged after 13:00 (Brussels time) on Friday 11 December 2009. 3. By way of derogation from Article 2(3) of Regulation (EC) No 1002/2007, the first period for lodging applications for import licences for rice originating in and coming from Egypt under quota 09.4094 for 2009 shall not start until 1 January 2009. Such applications may not be lodged after 13:00 (Brussels time) on Friday 11 December 2009. 4. By way of derogation from Article 4(1) of Regulation (EC) No 955/2005, the first period for lodging applications for import licences for rice originating in Egypt under quota 09.4097 for 2009 shall not start until 1 January 2009. Such applications may not be lodged after 13:00 (Brussels time) on Friday 11 December 2009. Article 6 Olive oil By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil applied for on Monday 6 or Tuesday 7 April 2009 under quota 09.4032 shall be issued on Friday 17 April 2009, subject to the measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 7 Licences for exports of beef and veal, pigmeat, eggs and poultrymeat attracting refunds By way of derogation from the second subparagraph of Article 12(1) of Regulation (EC) No 382/2008, Article 3(3) of Regulation (EC) No 1518/2003, Article 3(3) of Regulation (EC) No 596/2004 and Article 3(3) of Regulation (EC) No 633/2004, export licences applied for during the periods referred to in Annex IV hereto shall be issued on the corresponding dates set out therein. The derogation provided for in the first paragraph shall apply only where none of the particular measures provided for in Article 12(2) and (3) of Regulation (EC) No 382/2008, Article 3(4) of Regulation (EC) No 1518/2003, Article 3(4) of Regulation (EC) No 596/2004 and Article 3(4) of Regulation (EC) No 633/2004 is taken before those dates of issue. Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 122, 22.5.1996, p. 15. (2) OJ L 146, 20.6.1996, p. 1. (3) OJ L 299, 16.11.2007, p. 1. (4) OJ L 327, 18.12.1996, p. 14. (5) OJ L 13, 16.1.2008, p. 3. (6) OJ L 290, 31.10.2008, p. 3. (7) OJ L 342, 30.12.2003, p. 7. (8) OJ L 176, 30.6.2006, p. 44. (9) OJ L 276, 29.10.1996, p. 7. (10) OJ L 408, 30.12.2006, p. 19. (11) OJ L 226, 30.8.2007, p. 15. (12) OJ L 164, 24.6.2005, p. 5. (13) OJ L 365, 21.12.2006, p. 84. (14) OJ L 115, 29.4.2008, p. 10. (15) OJ L 217, 29.8.2003, p. 35. (16) OJ L 94, 31.3.2004, p. 33. (17) OJ L 100, 6.4.2004, p. 8. (18) OJ L 238, 1.9.2006, p. 13. ANNEX I Import licences for sweet potatoes to be issued under quotas 09.4013 and 09.4014 for certain periods of 2009 Dates for lodging applications Dates of issue of licences Tuesday 7 April 2009 Friday 17 April 2009 ANNEX II Import licences for manioc starch to be issued under quotas 09.4064 and 09.4065 for certain periods of 2009 Dates for lodging applications Dates of issue of licences Tuesday 7 April 2009 Friday 17 April 2009 ANNEX III Import licences for manioc to be issued under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 for certain periods of 2009 Dates for lodging applications Dates of issue of licences Monday 6, Tuesday 7 and Wednesday 8 April 2009 Friday 17 April 2009 ANNEX IV Periods for lodging export licence applications for beef and veal, pigmeat, eggs and poultrymeat Dates of issue of licences 6 to 10 April 2009 16 April 2009 25 to 29 May 2009 4 June 2009 13 to 17 July 2009 23 July 2009 26 to 30 October 2009 5 November 2009